Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1: “cylindrical-shaped” & “cavity”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 13, 14, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cosper (US 2018/0192732 (PCT/US2016/014613)) in view of Komitau (US 2008/0098623) and Gallegos (USPN 7,111,416).
Regarding Claim 1, Cosper discloses an item of footwear (Figures 3-5C & 7), the item of footwear comprising: a midsole (230 or 430) having a first channel (203) formed therein, the first channel defined by opposing sidewalls (204 or 433) extending upwardly perpendicular from a floor of the midsole (Figures 5b & 7); an insole (220 or 410), releasably coupled to the midsole (Para. 65, 69 & 70); an upper (101, Figure 4), releasably coupled to the midsole (103). Cosper does not specifically disclose a cylindrically-shaped rail extending from one of the opposing sidewalls into the first channel; wherein the upper comprises a locking member, the locking member having a cavity defined by a second channel formed therein, wherein the cavity is configured to receive the cylindrically-shaped rail; and wherein the locking member is held in place by the insole which fits over the midsole and over the locking member and the first channel.  However, Komitau discloses a cylindrically-shaped rail (32/34) on an upper (30, Figures 1-9); wherein the opposing sidewalls of a midsole comprises a locking member (20/24/26/28), the locking member having a cavity (24) defined 
Regarding Claim 7, the combination of Cosper, Komitau and Gallegos disclose the insole is for supporting a foot of a wearer of the item of footwear (Cosper, Figures 3-5C &7). 

Regarding Claim 13, the combination of Cosper, Komitau and Gallegos disclose a toe support releasably coupled to the midsole (Cosper, Figure 4, 180/181/281/280, Para 63).  
Regarding Claim 14, the combination of Cosper, Komitau and Gallegos disclose the toe support comprises a boss (Cosper, Figure 4, 180/181/281/280, Para 63).  
Regarding Claim 22, the combination of Cosper, Komitau and Gallegos disclose a kit for assembling an item of footwear (Cosper, Para. 34), the kit comprising: a midsole (Cosper, 230 or 430); a sole for releasably coupling to the midsole (Gallegos, 80, Col. 2, lines 18-49 & Col. 5, line 40-Col. 6, line 8); a plurality of uppers (Cosper, Para. 34), each upper for releasably coupling to the midsole (Cosper, Figures 3-5C & 7& Komitau, Figures 1-9); and wherein the midsole, the sole and an upper of the plurality of uppers are configured to form a shoe according to claim 1 (Cosper, Figures 3-5C & 7& Komitau, Figures 1-9 & Gallegos, 80, Col. 2, lines 18-49 & Col. 5, line 40-Col. 6, line 8).
Regarding Claim 23, the combination of Cosper, Komitau and Gallegos disclose a heel (Cosper, end at 432); a shank (Cosper, area between toe end and heel end as show by the arch of the sole, Figures 5B & 7); and wherein the shank is configured to support the midsole at the height of the heel (the shank is capable of supporting the midsole at the height of the heel since it extends under the midsole and support).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cosper (US 2018/0192732 (PCT/US2016/014613)) in view of Komitau (US 2008/0098623) in further view of Rice (US 2013/0213147).
Regarding Claim 9, the combination of Cosper and Komitau do not specifically disclose a receptacle in the midsole, wherein the receptacle is configured to store components of the shoe. However, Rice discloses a receptacle (135/139) in a midsole (131) wherein the receptacle is configured to store components of a shoe (sensor system, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a receptacle in the midsole for a sensor system, as taught by Rice, in order to collect performance data.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732